internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-140748-02 date date legend new parent old parent sub investor state x m date date date plr-140748-02 date date date tax professional company officer tax professional company officer dear we respond to your letter dated date submitted on behalf of new parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested for new parent and sub to make an election to file a consolidated federal_income_tax return with new parent as the common parent under sec_1_1502-75 of the income_tax regulations election effective for their taxable_year ending on date additional information was received in and with letters dated august october november and and date the material information submitted for consideration is summarized below the facts as submitted indicate that old parent was the common parent of an affiliated_group filing separate tax returns sub was old parent’s only subsidiary investor wanted to invest in the business of old parent but because of state x law investor could not do so directly accordingly the following transaction took place on date m as nominee of old parent purchased all of the stock of new parent on date old parent merged into new parent on date investor purchased a portion of the stock of new parent acquired by the old parent shareholders in the merger and purchased some newly issued new parent stock directly from new parent new parent and sub intended to file a consolidated_return for the period ending date the election was due on date but for various reasons a valid election was not filed on date after the due_date for the election tax professional and plr-140748-02 company officer discovered that the election was not timely made the statute_of_limitations on assessment under sec_6501 of the internal_revenue_code has not expired for new parent’s or sub’s taxable_year for which they want to make the election or for any taxable_year that would be affected by the election sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in sec_1_1502-75 to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return it must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return pursuant to sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for new parent and sub to file the election provided new parent and sub show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by new parent company officer and tax professional explain the circumstances that resulted in the failure to timely file the election the information also establishes that new parent and sub relied on qualified_tax professionals that the tax professionals failed to make or advise new parent and sub to make the election and that the government will not be prejudiced if relief is granted sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that new parent and sub have shown they acted reasonably and in good_faith the requirements of sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted plr-140748-02 under sec_301_9100-3 until days from the date on this letter for new parent to file the election by filing a consolidated_return for the year ending on date a copy of this letter should be attached to the return the above extension of time is conditioned on the taxpayers’ new parent’s and sub’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 we express no opinion with respect to whether new parent and sub qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts moreover notwithstanding that an extension to file the election is granted under sec_301_9100-3 any penalties and interest that would otherwise be applicable still apply this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to new parent sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate
